NO. 07-10-0251-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                 OCTOBER 4, 2010
                          ______________________________

                                JULIE MARIE ST. CLAIR,

                                                        Appellant

                                             v.

                                 THE STATE OF TEXAS,

                                                 Appellee
                        _________________________________

             FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                   NO. 58,965-B; HON. JOHN BOARD., PRESIDING
                        _______________________________

                              Abatement and Remand
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Pending before us is a joint motion to abate the appeal and remand the matter

back to the trial court so that findings of fact and conclusions of law can be filed. The

record reflects that appellant, timely, filed a request for findings of fact and conclusions

of law. However, none were ever filed. In State v. Cullen, 195 S.W.3d 696, 699 (Tex.

Crim. App. 2006), the Court of Criminal Appeals held that, "[u]pon the request of the

losing party on a motion to suppress evidence, the trial court shall state its essential
findings." In Cullen, the Court explained that, the trial court's refusal to state its findings

and conclusions prevented the court of appeals from a meaningful review of the

decision to grant or deny the motion to suppress. Id. at 698.

       Accordingly, we abate the appeal and remand the matter back to the trial court.

See TEX. R. APP. P. 44.4. We further direct the Honorable John Board, judge of the

181st Judicial District Court, Potter County, Texas, to execute findings of fact and

conclusions of law in this cause as required by State v. Cullen, supra. We also direct

him to execute his findings and conclusions and file them with the clerk of this court, via

a supplemental clerk's record, on or before November 3, 2010. Upon the filing of the

supplemental clerk's record containing the findings and conclusions, the appeal will be

reinstated.

       It is so ordered.

                                                   Per Curiam




                                              2